 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union of Operating Engineers, Local 12,AFL-CIO; Plumbers Union Local 460, United As-sociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada (AFL-CIO) and Lamont PipeCompany, Inc. Case 31 CP 245November 28, 1978DECISION AND ORDERBY CHAIRMAN FANNIN(; AND MEMBERS JENKINSAND) PENELLOUpon charges' duly filed by John W. Prager, Jr.Esq., in behalf of Lamont Pipe Company, Inc., onFebruary 21, 1978, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 31, issued a complaint and noticeof hearing on April 11, 1978, against InternationalUnion of Operating Engineers, Local 12, AFL CIO,herein called Engineers, and Plumbers Union Local460, United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada (AFL-CIO), hereincalled Plumbers. The complaint alleges that Respon-dents have engaged in, and are engaging in, certainunfair labor practices within the meaning of Section8(b)(7)(B) of the National Labor Relations Act, asamended. Copies of the charge and of the complaintand notice of hearing were duly served on the parties.On April 20 and 18, 1978, Respondents Engineersand Plumbers, respectively, filed answers denying thecommission of any unfair labor practices.Thereafter, the parties entered into a stipulation offacts and jointly moved to transfer this proceedingdirectly to the Board for findings of fact, conclusionsof law, and an order. The parties waived a hearingbefore, and the making of findings of fact and con-clusions of law and issuance of a decision by an Ad-ministrative Law Judge. The parties also stipulatedthat no oral testimony is necessary or desired by anyof the parties, and agreed that the charge, the com-plaint, and the stipulation of facts, including the ex-hibits attached thereto, constitute the entire record inthis proceeding.On August 8, 1978, the Board issued its ordergranting the motion, approving the stipulation, andtransferring the proceeding to the Board. Thereafter,the General Counsel and Engineers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-I The charge, but not the complaint, included i eamsters nion. L ocal 87,as a respondent.tional Labor Relations Board has delegated its authori-ty in this proceeding to a three-member panel.Upon the basis of the stipulations, including theexhibits attached thereto, the briefs, and the entirerecord in this proceeding, the Board makes the fol-lowing:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERThe Employer, Lamont Pipe Company, Inc., is aCalifornia corporation with an office and principalplace of business located at 23800 Weedpatch High-way, Bakersfield, California, where it is engaged inthe manufacturer and installation of concrete pipeand in the manufacturer and delivery of ready-mixconcrete. In the course and conduct of its business,the Employer annually sells goods and services val-ued in excess of $50,000 to customers or businessenterprises within the State of California which meetone of the Board's jurisdictional standards other thanthe indirect inflow or indirect outflow standard. Thecomplaint alleges, the parties stipulated, and we findthat the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and wefind that it will effecutate the purposes of the Act toassert jurisdiction herein.1. THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the parties stipulated, andwe find that Engineers and Plumbers are labor orga-nizations within the meaning of Section 2(5) of theAct.111 tHE UNFAIR L ABOR PRACTICESPrior to 1973, a business entity called Arvin-La-mont Redi-Mix, herein called Arvin-Lamont, was en-gaged in the manufacture of ready-mix concrete inthe Bakersfield, California, area. From February1967 through January 1973, Arvin-Lamont and Engi-neers had been parties to collective-bargaining agree-ments. In 1973 Arvin-Lamont, which has no businessrelationship with the Employer, went out of business.In 1976, the Employer began selling concrete from itsBakersfield, California, premises. The sign at the en-trance to its premises and on its trucks bore the leg-end "Iamont Pipe Company, Inc.-Arvin-LamontRedi-Mix."In October 1976, the Regional Director for Region31 issued a Decision and Direction of Election inCase 31-RC-3603 wherein he directed an election ina unit of production and maintenance employees em-500 OPERATING ENGINEERS, LOCAL 12, AFL-CIOployed by the Employer. A valid election was con-ducted on November 19, 1976, in which the Peti-tioner therein, United Cement, Lime and GypsumWorkers International Union, AFL-CIO, hereincalled Cement Workers, did not receive a majority ofthe votes cast. On March 9, 1977, the Regional Di-rector issued a supplemental Decision and Certifica-tion of Results of Election. Subsequently, the Boarddenied Cement Workers request for review of the Re-gional Director's supplemental decision.On or about February 20, 1978,2and continuinguntil February 27, Engineers picketed the Employerat its place of business with signs declaring that "Ar-vin-Lamont Redi-Mix Refuses to Recognize--Engi-neers." From approximately February 8, 1978, andcontinuing until February 18, during which time theEmployer's employees were engaged in installingpipe and manufacturing concrete at a jobsite, Plumb-ers picketed the site with signs bearing the legend"Employees of Lamont Pipe-Non-Union." Plumb-ers admits that a purpose of the picketing was to gainrecognition as exclusive bargaining representative ofthe Employer's employees engaged in the installationof concrete pipe, and Engineers admits a like purposewith regard to the Employer's employees engaged inthe manufacture of ready-mix concrete. Both Unionsfurther admit that the classifications of employeessought were included in the bargaining unit involvedin the election conducted in Case 3 1-RC-3603.The record also shows that neither Union contact-ed Regional Offices 21 or 31 (formerly Region 2 1) toascertain whether an election in which the Employeror Arvin-Lamont had been a party had been con-ducted within the proscribed 12-month period, andthat, while neither Regional Office has any record ofhaving conducted an election in which Arvin-La-mont was a party, Region 31 has on file a record ofthe election in Case 31-RC-3603, in which the Em-ployer was a party.IV. DISCUSSION AND CONCLUSIONSEngineers argues that the evidence is insufficientto establish an 8(b)(7)(B) violation but that, if a vio-lation is found, the "unusual circumstances" hereinwarrant a remedy other than the traditional remedyprohibiting picketing of the Employer for a 12-monthperiod commencing with the cessation of picketing.The substance of Engineers position is that the pro-tection afforded by Section 8(b)(7)(B) extends to an2 The decisive date for determining when a valid election has been con-ducted is the date on which the Certification of Results of Election issuesSan Francisco Local Joint Executive Board of Culinary Workers, Bartenders,Hotel, Motel and Club Service Workers. AFL CIO (APB Enterprises. Inc.,d/b/a Perr'"s), 207 NLRB 199 (1973).employer who has participated in an election withinthe preceding 12 months if the proscribed picketing isdirected to that employer. From this premise it arguesthat its picketing was not directed against the Em-ployer because it had no knowledge of (I) Arvin-LFamont's cessation of business, (2) the absence of abusiness relationship between Arvin-Lamont and theEmployer, and (3) the election in Case 31 RC 3603.Further, it argues, its lack of such knowledge wascompounded by the Employer's use of the Arvin-La-mont name on the Employer's plant sign and trucks,thereby causing it reasonably to believe that it waspicketing Arvin-Lamont. Therefore, Engineers con-tinues, because its recognitional picketing was direct-ed to Arvin-lamont, which had not participated inan election within the preceding 12 months, an8(b)(7)(B) violation is not sustainable. We find nomerit in this position.It is well established that the purpose of Section8(b)(7)(B) is to provide stability for the 12-month pe-riod during which Section 9(c)(3) of the Act bars asecond election for the same unit by protecting anemployer and its employees against the pressures ofrecognitional and organizational picketing by aunion for the duration of that period.' A lack ofknowledge of the election in Case 3 1 RC 3603 is nota defense; however, we do note that both Unionscould have ascertained this information with reason-able diligence. An exercise of similar diligence byboth Unions also could have cured their misconcep-tion of the Employer's true identity. We cannot find,therefore, that the framework within which the un-lawful picketing occurred constitutes circumstanceswhich warrant a remedy other than the traditionalone, which we shall order.Accordingly, we find that Respondent Engineersand Respondent Plumbers violated Section8(b)(7)(B) of the Act by picketing the Employer withan object of forcing or requiring the Employer torecognize or bargain with each Respondent as a col-lective-bargaining representative of certain of its em-ployees, notwithstanding that neither Respondentwas a certified representative of said employees anda valid election under Section 9(c) of the Act hadbeen conducted within the preceding 12 months.V. TIHE FFFECT OF T1. I UNFAIR IABOR PRACTICES UPONCOMMERCEThe activities of Respondent Engineers andPlumbers set forth in section III, above, occurring inconnection with the Employer's operations describedlwren lr TspograXphla.' Union Vo 5, 'i afjiliared sith Mhe International7Tpographical Union. A4FL CIO (Kansars Color Press, Inc ), 158 NLRB 133211966}.501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labordisputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYHaving found that Respondent Engineers and Re-spondent Plumbers have engaged in and are engag-ing in certain unfair labor practices, we shall orderthem to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the pol-icies of the Act. More specifically, and as indicated,supra, where Section 8(b)(7)(B) of the Act has beenviolated, the Board's usual practice is to ban picket-ing for I year from the date on which the unlawfulpicketing ceased. In accordance with such practice,the ban on picketing as to Engineers shall run I yearfrom February 27, 1978, and, as to Plumbers, shallrun I year from February 18, 1978, the respectivedates on which Respondents ceased their picketing.CONCLUSIONS OF LAW1. The Employer, Lamont Pipe Company, Inc., isengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Respondent International Union of OperatingEngineers, Local 12, AFL-CIO, and RespondentPlumbers Union Local 460, United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Can-ada (AFL-CIO), are labor organizations within themeaning of Section 2(5) of the Act.3. By picketing the premises of Lamont Pipe Com-pany, Inc., on and after February 20, 1978, and bypicketing a jobsite on and after February 8, 1978,when employees of Lamont Pipe Company, Inc.,were engaged in installing pipe and manufacturingconcrete, Respondent Engineers and RespondentPlumbers, respectively, have engaged in unfair laborpractices in violation of Section 8(b)(7)(B) of the Actin that an object of such picketing was to force orrequire the Employer to recognize or bargain collec-tively with each Respondent as a representative ofcertain of the Employer's employees, notwithstand-ing that neither Respondent was a certified represen-tative of said employees and a valid election underSection 9(c) of the Act had been conducted withinthe preceding 12 months.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent Inter-national Union of Operating Engineers, Local 12,AFL-CIO, and Respondent Plumbers Union Local460, United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada (AFL-CIO), Bakers-field, California, their officers, agents, and represen-tatives, shall:1. Cease and desist from picketing or causing tobe picketed Lamont Pipe Company, Inc., where anobject thereof is forcing or requiring it to recognizeor bargain with each said Union as the collective-bargaining representative of certain of its employees,where, within the 12 months preceding the picketing,a valid election under Section 9(c) of the Act hasbeen conducted, in accordance with the provisions ofthe section herein entitled "The Remedy."2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at their respective business offices andmeeting halls copies of the attached notices marked"Appendix A" and "Appendix B." 4 Copies of saidnotices, on forms provided by the Regional Directorfor Region 31, after being duly signed by an author-ized representative, shall be posted by each Respon-dent immediately upon receipt thereof, and be main-tained by them for 60 consecutive days thereafter, inconspicuous places, including all places where no-tices to members are customarily posted. Reasonablesteps shall be taken by said Respondents to insurethat said notices are not altered, defaced, or coveredby any other material.(b) Furnish to the Regional Director for Region31 signed copies of said notices for posting by La-mont Pipe Company, Inc., the Company willing, inplaces where notices to employees are customarilyposted.(c) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to comply here-with.4In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notices reading "Posted by Order of theNational Labor Relations Board" shall cead "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."502 OPERATING ENGINEERS, LOCAL 12, AFL-CIOAPPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government~WE WILL NOT picket or cause to be picketedLamont Pipe Company, Inc., for a period of 1year from February 27, 1978, where an objectthereof is to force or require said Company torecognize or bargain with us as the collective-bargaining representative of certain of its em-ployees in violation of Section 8(b)7)(B) of theNational Labor Relations Act.INTERNATIONAL UNION OF OPERATING ENGI-NEERS, LOCAL 12, AFL-CIOAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or cause to be picketedLamont Pipe Company, Inc., for a period of Iyear from February 18, 1978, where an objectthereof is to force or require said Company torecognize or bargain with us as the collective-bargaining representative of certain of its em-ployees in violation of Section 8(b)(7)(B) of theNational Labor Relations Act.PLUMBERS UNION LOCAL 460, UNITED AssocI-ATION OF JOURNEYMEN AND APPRENTICES OFTHE PLUMBING AND PIPE FITTING INDUSTRY OFTHE UNITED STATES AND CANADA (AFL-CIO)503